DIREXION SHARES ETF TRUST Supplement dated December 1, 2009 to the Prospectuses dated October 1, 2008 (as last Supplemented on November 18, 2009) and April 1, 2009 (as last Supplemented on November 18, 2009) Effective December 1, 2009, the “Transaction Fees on Creation and Redemption Transactions” listed on pages 56 and 57 of the prospectus are changed as follows: Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily Total Market Bull 3X Shares $1,750 Up to 300% of NSCC Amount $1,750 Up to 0.15% Direxion Daily Total Market Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Large Cap Bull 3X Shares $1,250 Up to 300% of NSCC Amount $1,250 Up to 0.15% Direxion Daily Large Cap Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Mid Cap Bull 3X Shares $1,250 Up to 300% of NSCC Amount $1,250 Up to 0.15% Direxion Daily Mid Cap Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Small Cap® Bull 3X Shares $1,750 Up to 300% of NSCC Amount $1,750 Up to 0.15% Direxion Daily Small Cap® Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Developed Markets Bull 3X Shares $500 Up to 300% of NSCC Amount $500 Up to 0.15% Direxion Daily Developed Markets Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Emerging Markets Bull 3X Shares $500 Up to 300% of NSCC Amount $500 Up to 0.15% Direxion Daily Emerging Market Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily BRIC Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily BRIC Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily China Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily China Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily India Bull 3X Shares $1,250 Up to 300% of NSCC Amount $1,250 Up to 0.15% Direxion Daily India Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Latin America Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily Latin America Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Clean Energy Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily Clean Energy Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Energy Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily Energy Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Financial Bull 3X Shares $625 Up to 300% of NSCC Amount $625 Up to 0.15% Direxion Daily Financial Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Technology Bull 3X Shares $500 Up to 300% of NSCC Amount $500 Up to 0.15% Direxion Daily Technology Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Real Estate Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily Real Estate Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily Homebuilders Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily Homebuilders Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily 2-Year Treasury Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily 2-Year Treasury Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily 5-Year Treasury Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily 5-Year Treasury Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily 10-Year Treasury Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% 2 Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily 10-Year Treasury Bear 3X Shares N/A N/A $250 Up to 0.15% Direxion Daily 30-Year Treasury Bull 3X Shares $250 Up to 300% of NSCC Amount $250 Up to 0.15% Direxion Daily 30-Year Treasury Bear 3X Shares N/A N/A $250 Up to 0.15% Please retain this Supplement with the Prospectuses for future reference. 3
